Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing June 20, 2008 William Thompson Branch Chief Mail Stop 3561 U.S. Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Lazare Kaplan International Inc. Form 10-K for the fiscal year ended May 31, 2007 File Date: August 29, 2007 Form 10-Q for Fiscal Quarter Ended February 29, 2008 File Date: April 14, 2008 File No. 1-7848 * Dear Mr. Thompson: We respond as follows to the Staffs additional comments received on May 19, 2008 relating to the above-captioned Annual Report on Form 10-K for the year ended May 31, 2007 and Form 10-Q for the period ended February 29, 2008. As previously agreed in a telephone conversation with your office, our response is hereby submitted on or before June 23, 2008. Please note that for the Staffs convenience, we have recited each of the Staffs additional comments and provided our response to each comment immediately thereafter. Form 10-K for Fiscal Year Ended May 31, 2007: Question #1 - Item 15. Exhibits and Financial Statement Schedules, page 15. We note your response to comment two of our letter dated April 7, 2008. We further understand that the non-executive employee of the Company who exercised shares earlier this year has determined not to exercise his right of rescission and has released you from liability. Please confirm our understanding in this regard. Response to Question #1: We confirm your understanding that the non-executive employee of the Company who exercised shares earlier this year has declined to exercise his right of rescission and has released the Company from any liability related to this matter. * Certain portions of this Letter have been redacted pursuant to a request for confidential treatment. CTR-1 Exhibit 13  2006 Annual Report to Security Holders: Question #2  Note 10. Investments in Unconsolidated Joint Ventures, page 30, We reviewed you response to comment four in our letter dated April 7, 2008. It is unclear why the reported amount of equity method losses in fiscal year 2006 represent over 80% of the combined pre-tax loss of unconsolidated joint ventures in 2006. Please provide further clarification. In doing so, tell us the pretax income and net income of each equity methods investee for fiscal year 2006, and show us how these amounts multiplied by your economic interest in each of these entities reconciles to the $537,000 of equity in (income)/loss of joint ventures reported on your consolidated statements of operations for fiscal year 2006. Response to Question #2: The calculation of reported equity (income) / loss of joint ventures reported for fiscal 2006 follows: (In thousands) Pre-Tax Net Equity in (Income) / (Income) / Economic (Income) / loss Equity Method Investee Loss Loss Interest of joint venture Gemang Diamantes Angola Ltd. [ * ] [ * ] [ * ] [ * ] Bellataire LLC / Bellataire International LLC [ * ] [ * ] [ * ] [ * ] Nozala Diamonds (Proprietary) Ltd. [ * ] [ * ] [ * ] [ * ] Equity in (Income)/loss of joint ventures [ * ] [ * ] [ * ] Question #3  Note 10 Investments in Unconsolidated Joint Ventures With respect to entities in which you hold disproportionate voting and economic interests, please tell us in detail why these entities are not variable interest entities subject to the consolidation provisions of FIN 46R. Refer, for guidance, and specifically address the conditions in paragraphs 4 and 5 of FIN 46R. Also, please be sure to tell us whether you provide debt guarantees or other financial support to these entities, in addition to your equity interest, and if so, how this factored in to your assessment of the applicability of FIN 46R. In addition, to the extent applicable, please tell us why you are not the primary beneficiary. Finally, provide us copies of the applicable partnership and other operating agreements. CTR-2 Response to Question #3: In determining the appropriate accounting treatment of the joint ventures, we considered FASB Interpretation No. 46(R), Consolidation of Variable Interest Entities (FIN 46(R)) and Accounting Research Bulletin No. 51, Consolidated Financial Statements (ARB51). The Company holds a disproportionate voting and economic interest in one entity, Nozala Diamonds (Proprietary) Ltd. (Nozala), where the Company holds a [*] voting interest and currently a [*] economic interest. The Company provides a guarantee of certain of Nozalas indebtedness in proportion to its current economic interest ($0.1 million at May 31, 2007). Based on the foregoing, the Company considers Nozala to be a variable interest entity in which it is the primary beneficiary. [*] 1, 2, 3 Accordingly, the Company believes it is appropriate to account for its investment in Nozala using the equity method of accounting. Form 10-Q for Fiscal Quarter Ended February 29, 2008 Question #4  Consolidated Statements of Cash Flows, page 5. We note that the amounts in the line item captioned effect of foreign currency translation adjustment equal the foreign currency translation adjustments included in other comprehensive income for each period presented.
